Title: To George Washington from Mordecai Gist, 4 September 1781
From: Gist, Mordecai
To: Washington, George


                  
                     Dear Sir
                     Baltimore 4th Septr 1781
                  
                  I have the pleasure to inform you that the Serpent Cutter of 18 Guns Captain Anne DeLaLauno has this moment arrived here with Dispatches for your Excellency from Count DeGrasse, who arrived in Cheasepeake with 28 ships of the Line the 26th Ultimo, and the next day landed 3000 Troops on the South side of James River in order to form a junction with the Marquis D. La Fayette.
                  The Fleet on their passage took a Packet from Charles Town with Lord Rawdon on Board, bound for Europe.
                  The Grand Fleet have taken their Station from the middle Ground to Cape Henry, from whence they detached three ships of the line and One frigate to York River, where one 22 Gunship fell into their hands.
                  Captain DeLa Laune informs me that he left the Fleet the day before Yesterday, and that he has particular directions from the Admiral to forward the dispatches to you by one of his Officers, but as this Gentleman cannot be in readiness to proceed immediately I have thought it expedient to forward this Intelligence by Express, to assist your Excellency in the Government of such movements as may be judg’d necessary to adopt on the occasion.
                  I do my self the Honor to enclose a list of the Fleet delivered to me by the Captain of the Cutter, who will wait here for your Orders.
                  I have orderd all the Vessels in this Harbour to sail immediately for the reception of the Troops at the Head of Elk.  I am with perfect Respect & Esteem Yr Excellency’s Mo. Obdt Servt
                  
                     M. Gist 
                     
                  
                Enclosure
                                    
                     
                        
                           c.4 September 1781
                        
                     
                     a List of the French Fleet arrived in Cheasepeake Bay 26th Augt 1781
                     
                     Ships of the LineFrigates1110 Guns24438423219741 Cutter 18464 1-5028
                  
               